Citation Nr: 1445381	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in remission.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD with alcohol dependence in remission.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with alcohol dependence in remission.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2011 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2011 rating decision granted service connection for PTSD with alcohol dependence in remission and assigned a 30 percent evaluation effective December 2, 2009.  The Veteran appeals for a higher initial evaluation. 

The November 2011 rating decision, in pertinent part, denied service connection for erectile dysfunction and hypertension as secondary to PTSD with alcohol dependence in remission.

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD with alcohol dependence in remission and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's erectile dysfunction did not begin during service; or, shown to be otherwise etiologically related to any injury, illness, or event during service; or, shown to be caused or aggravated by his service-connected PTSD with alcohol dependence in remission.   



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD with alcohol dependence in remission, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
 Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Board finds that the notice requirements have been satisfied.  In July 2011, the Veteran was informed, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  The letter also satisfied the notice requirement for secondary service connection, according to 38 C.F.R. § 3.310.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service treatment records and lay statements are in the file.  

The Veteran underwent a VA examination in August 2011 to determine the etiology of any erectile dysfunction.  A November 2011 addendum VA opinion was also provided.  The VA examination and opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that his PTSD or medication used to treat his PTSD caused or aggravated his erectile dysfunction.  For the following reasons, the Board finds that service connection is not warranted.

At the outset, the Board observes that the Veteran was diagnosed with PTSD in November 2009.  See November 2009 private treatment record.  

Service treatment records reflect that no complaints, treatment or diagnoses were made for genitourinary problems, including erectile dysfunction.  Upon separation in 1993, the Veteran had normal clinical evaluation results.  See May 1993 separation examination.  

A September 2005 VA treatment record reflects the earliest documented record of the Veteran's treatment for erectile dysfunction.  The active medication list shows a prescription for Sildenafil Citrate to be taken prior to intercourse.  

In April 2011, the Veteran's private treating psychiatrist, Dr. Jabbour, provided an opinion as to the etiology of the Veteran's erectile dysfunction.  Dr. Jabbour explained that he had treated the Veteran since November 2009 for PTSD and a depressive disorder.  The Veteran was currently receiving three separate medications for his mental health symptoms (citalopram, trazodone, and clonazepam).  Dr. Jabbour said that medical literature provides that there is some connection between erectile dysfunction and PTSD and opined that the Veteran's psychiatric diagnosis is as likely as not a contributing factor.  See April 2011 statement of Dr. Jabbour.  

At an August 2011 VA examination, the Veteran reported that he was diagnosed with erectile dysfunction in 2001 by VA.  He currently treated his condition with Levitra.  The Veteran also reported that he took medication for his high blood pressure.  He said he had a weak or intermittent urinary stream.  He reported no other genitourinary problems.  Upon objective evaluation, the VA examiner found normal rectal and male genitalia examination results.  The examination report noted the VA examiner's review of Dr. Jabbour' s April 2011 opinion.  The Veteran was diagnosed with erectile dysfunction based on his subjective complaints and medication.  The VA examiner found that the Veteran's hypertension medication (hydrochlorothiazide) was not likely a cause of erectile dysfunction.  The VA examiner found that the Veteran's SSRI (Selective Serotonin Reuptake Inhibitor) medication for his PTSD is known for impairing libido and sexual function.  In concluding that the Veteran's erectile dysfunction was most likely caused by the depression medication, citalopram, the VA examiner opined that the Veteran's erectile dysfunction was as likely as not secondary to his PTSD.  

In a November 2011 addendum opinion, the VA examiner noted review of the Veteran's claims file.  The VA examiner found that the Veteran's erectile dysfunction, which had been initially treated in 2005, had its onset prior to his PTSD diagnosis and treatment in November 2009.  Therefore, the VA examiner opined that it was less likely as not that the Veteran's current erectile dysfunction was due to or permanently aggravated by his service-connected PTSD.

Based on a careful review of the evidence, the Board finds that service connection for the Veteran's erectile dysfunction is not warranted.  The evidence does not show, and the Veteran does not contend, that his erectile dysfunction began during service or was otherwise etiologically related to his period of active duty service.  Rather, he argues that his erectile dysfunction is the result of his PTSD or treating medication.  The record shows that there is a causal relationship between SSRI medications and erectile dysfunction.  The Veteran was prescribed a SSRI, citalopram, for his PTSD.  However, the record also shows that the Veteran began treatment for his erectile dysfunction in 2005, at the latest, and his PTSD diagnosis and treatment did not begin until 2009.  Although the evidence includes an opinion from Dr. Jabbour asserting that the Veteran's PTSD was a contributing factor of his erectile dysfunction, the opinion did not address that the Veteran's erectile dysfunction preceded his PTSD diagnosis and treatment by at least four years.  The Board finds that the November 2011 VA opinion is the most probative evidence as it based on a review of the Veteran's medical records and is based on a complete rationale with citation to evidence in the record.  

The Board acknowledges that the Veteran is competent to report the history of his erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the probative medical evidence does not support a relationship between his erectile dysfunction and his service-connected PTSD.  

As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for erectile dysfunction, to include as secondary to service-connected PTSD with alcohol dependence in remission, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD with alcohol dependence in remission, is denied. 


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Boards finds that a new VA examination for the Veteran's PTSD is warranted.  The Veteran's last VA examination for his PTSD was in January 2011.  Since his last VA examination, the Veteran has indicated that his mental health symptoms have increased.  Specifically, in a September 2013 private treatment record, the Veteran reported that while he continued to work, he felt like he could not handle his job.  He said he felt tired and unable to mentally focus or concentrate.  In addition, his private treating psychiatrist had discontinued all of his medications, except for Zoloft, noting that the Veteran still did not sleep well.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2013).  As the evidence suggests that the Veteran's PTSD may have worsened since his last VA examination, a remand is required to determine the current severity of his PTSD.  

In August 2011, the Veteran was afforded a VA examination to determine the etiology of any hypertension.  The Veteran contends that his hypertension was caused or aggravated by his service-connected PTSD or treating medication.  Upon objective evaluation, the VA examiner diagnosed the Veteran with essential hypertension, found no evidence of residuals from his hypertension, and concluded that his hypertension was not secondary to his PTSD.  The Board finds that the opinion is inadequate as the VA examiner did not provide a complete rationale for the opinion expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the examination report does not indicate whether the VA examiner had reviewed the Veteran's claims file or relevant medical records prior to providing his opinion.  On remand, the VA examiner must review the Veteran's claims file and note his review in the examination report.  If the examiner concludes that the Veteran's hypertension is not proximately due to, or permanently aggravated by, his service-connected PTSD, then a complete basis for that opinion with citation to evidence in the record must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's PTSD and hypertension that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After any additional records are associated with the electronic claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected PTSD with alcohol dependence in remission.  

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should obtain an addendum opinion to the August 2011 VA examination for the Veteran's hypertension by the same examiner or another appropriately qualified examiner, if she is not available.  The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  All appropriate testing should be conducted.  

After a review of the record on appeal, the examiner should respond to the following:

Is the Veteran's hypertension proximately due to or the result of, or alternatively, aggravated by (permanently worsened beyond the natural progression of such disorder), the Veteran's service-connected PTSD with alcohol dependence in remission?  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


